Citation Nr: 1226386	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  11-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether the discontinuance of the Veteran's nonservice-connected pension benefits was proper.

2.  Whether a valid debt was created that resulted in an overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1964 to March 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 letter from the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  The August 2011 Statement of the Case, as well as the April 2012 Supplemental Statement of the Case, comes from the Reno, Nevada RO.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in May 2012, and a copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that the Veteran was awarded 
nonservice-connected pension disability benefits and special monthly pension benefits, by reason of being housebound, by rating decision in October 2007, both of which were effective July 31, 2007.  The Veteran was notified by letter in December 2007 that he would be receiving monthly pension benefits beginning August 1, 2007. 

According to a VA letter to the Veteran dated November 30, 2010, the Veteran's disability pension award was amended based on information on his change in dependency received by VA in January 2010.  Based on this change, his monthly pension benefits were reduced to zero effective August 1, 2007 because of his failure to furnish requested information.  It was noted in the letter that the Veteran had failed to respond to VA letters sent to him on April 19, 2010 and September 8, 2010 requesting income and net worth information on his spouse.  

The Veteran testified at his May 2012 hearing that he had submitted the information requested, and the Board notes that documents that include a VA Form 21-4138, Statement in Support of Claim and a VA Form 686c, Declaration of Status of Dependents, with a copy of a marriage certificate and a copy of a divorce certificate, were received by VA in January 2010 and added to Virtual VA.  Consequently, it is unclear what income and net worth information has not been provided by the Veteran's spouse.

The Veteran also testified in May 2012 that he and his spouse have not lived together, and she had not contributed to his expenses, since prior to 2007.  However, on a January 2010 VA Form 21-686c, Declaration of Status of Dependents, the Veteran answered "yes" to the question of whether he was living with his spouse.  He indicated on a VA Form 21-0516-1, Improved Pension Eligibility Verification Report, received in June 2010, as well as on a subsequent Verification report dated in November 2010, that he was married and living with his spouse, which meant that he was either living with his spouse or separated for medical reasons.  Although the Veteran testified in May 2012 that he had reported in January 2010 that he was living with his spouse because they were thinking of getting back together, he has not explained why he indicated in June and November 2010 that they were living together if they were not.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO will review the claims file and Virtual VA to determine whether additional information is needed on the income and net worth of the Veteran's spouse from August 1, 2007 through December 31, 2010, as it relates to whether the Veteran has been eligible to receive nonservice-connected pension benefits since August 1, 2007.  If it is determined that additional information is required, the AMC/RO will attempt to obtain any evidence not on file deemed relevant to the income and net worth of the Veteran's spouse from August 1, 2007 through December 31, 2010.  If additional evidence is required, the Veteran will be provided a letter with specific instructions on what information has not been provided.

2.  The Veteran will be requested to provide a written explanation for why he indicated in the forms in June and November 2010 that he was living with his spouse if they were not living together.  He should also provide any additional evidence to show that they were living apart from July 2007 through the end of 2010, such as copies of old bills or other mail showing separate addresses and responsibilities.

3.  Thereafter, if necessary, any additional development deemed appropriate will be accomplished.  Then the Veteran's claims of whether the discontinuance of his nonservice-connected pension benefits was proper and whether a valid debt was created that resulted in an overpayment of pension benefits will be readjudicated.  If either claim continues to be denied, the Veteran will be sent a Supplemental Statement of the Case and given time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

